Citation Nr: 0204131	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  95-33 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased (compensable) rating for 
hallux valgus of the right foot.

3.  Entitlement to an increased (compensable) rating for 
hallux valgus of the left foot.  

(The issue of entitlement to service connection for an 
acquired psychiatric disorder on the merits will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 until 
January 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1994 
rating decision of the New York, New York Regional Office 
(RO) which denied the claim for service connection for a 
nervous condition, and denied compensable ratings for the 
service-connected hallux valgus of the right and left feet.  

In view of the reopening of the claim, the Board is 
undertaking additional development on the issue of service 
connection of an acquired psychiatric disorder on the merits.  
This is done pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan 23, 
2002)) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.  By a decision entered in December 1993, the RO denied the 
veteran's claim of service connection for a nervous disorder.  
He was notified of that decision.  That decision was not 
timely appealed.

2.  Evidence received since the December 1993 denial is not 
cumulative, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim of service connection for an acquired 
psychiatric disorder.

3.  Hallux valgus of the right foot is manifested by 
deformity, some tenderness, and reported complaints of 
intermittent pain and swelling; neither severe hallux valgus 
equivalent to amputation of the great toe or resection of the 
metatarsal head is clinically demonstrated, and painful 
motion is not found on examination. 

4.  Hallux valgus of the left foot is manifested by 
deformity, some tenderness, and reported complaints of 
intermittent pain and swelling; neither severe hallux valgus 
equivalent to amputation of the great toe or resection of the 
metatarsal head is clinically demonstrated, and painful 
motion is not found on examination.


CONCLUSIONS OF LAW

1.  The December 1993 decision that denied service connection 
for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for an acquired 
psychiatric disorder has been submitted.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  The criteria for the assignment of a compensable 
evaluation for hallux valgus of the right foot have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2099 (2000), (codified at 38 U.S.C.A. § 5100 et. seq., (West 
Supp 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326);  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5280, 5284 (2001); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

4.  The criteria for the assignment of a compensable 
evaluation in for hallux valgus of the left foot have not 
been met. 38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2099 (2000), (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326);  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5280, 5284 (2001); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder which was 
initially denied by the RO in December 1993, and is the last 
final decision regarding this issue.  38 C.F.R. § 20.1103.  
He also seeks an increased rating for his bilateral foot 
pathology.

Initial Matters: Duty to Assist

While this case was undergoing development, there was a 
significant change in the law.  In November 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) was passed.  See 38 U.S.C.A. 
§ 5100 Et. seq. (West Supp. 2001).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
provide notice provisions and outline assistance to be 
provided by the VA.  He and his representative have been 
informed of the evidence needed to support the claim.  There 
is no evidence of records that are available that should be 
sought.  There are exams that have been accomplished, and 
there is no additional development that is needed.


1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 3.306(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2001).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§ § 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a) (2001).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a);).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The evidence which was of record when the RO denied the claim 
in December 1993 included service medical records which 
showed that the appellant was seen in sick bay in December 
1974 with complaints of his eyes and head hurting.  While 
there, he stated that he had been drinking excessively for 
three or four months, and related that he did not drink much 
before he came into the Amy.  An impression of headache was 
rendered on that occasion.  The examiner did record a 
notation to the effect that an appointment had been made for 
the veteran in the mental hygiene clinic the following 
Monday.  There is no indication in the record that the 
appellant kept the appointment.  Upon examination in January 
1975 for discharge from active duty, his psychiatric status 
was evaluated as normal.  His DD Form 214 reflects that he 
was discharged after a year of military service on account of 
failure to meet acceptable standards for retention.  

A claim for service connection for a manic depressive 
disorder and "nerves" generally was received in August 
1993.  Submitted in support of the claim were VA clinical 
records dated between March and October 1993 showing that the 
appellant received individual and group therapy in the mental 
health clinic.  He was admitted to a VA hospital in May 1993 
after reporting complaints of racing thoughts of several 
days' duration subsequent to which he took six Excedrins and 
"snorted some coke."  Upon discharge from hospitalization, 
pertinent diagnoses of unipolar disorder, cocaine abuse and 
personality disorder were rendered.  In October 1993, the 
veteran stated that he felt "fine" but was unable to relax 
or work.  It was noted that since he was diagnosed with a 
bipolar disorder two years before, he had been treated with 
lithium for two years, but that that had not helped and had 
made him worse.  The veteran stated that he was currently on 
Prozac.  It was recorded that he was taken off that 
medication because he was not depressed at all and did not 
know whether or not it had helped him. 

By rating action dated in December 1993, service connection 
was denied for a nervous condition on the basis that there 
was no evidence of treatment for such in service or within 
one year of discharge from active duty.  The appellant did 
not file an appeal to this action within one year of service 
and the determination became final.  

Evidence added to the record after the rating decision of 
December 1993 includes testimony elicited upon personal 
hearing on appeal in October 1995, a clinical report dated in 
April 1994 written by a VA staff psychiatrist to the Office 
of Personnel Management (OPM) on the veteran's behalf, the 
original service enlistment examination report dated in 
January 1974, and additional VA outpatient and inpatient 
clinical records dating from 1987 through March 2000.  The 
veteran presented testimony upon personal hearing on appeal 
in October 1995 to the effect while in service, he had many 
outbursts and arguments with the captain and duty officer, 
and was punished a number of times for such, to include extra 
duty and an Article 15.  He said that he would have been 
court martialed if he had not left the army, so he left under 
honorable conditions.  He stated that after leaving service, 
he went to college and obtained 30 credits, started working 
again selling beer and other things on the beach, and went to 
work at the post office in 1982 or 1983.  He stated that he 
began to have "outbursts and craziness" while working at 
the post office and was subsequently diagnosed as manic 
depressive at the VA in 1983 or 1984.  

A staff psychiatrist at the VA wrote a letter dated in April 
1994 to OPM in which it was opined that, as far as could be 
ascertained, there was no history of mental illness prior to 
service, and that the personality outbursts the veteran 
displayed in service were an early manifestation of an 
underlying bipolar disorder.  Subsequently received were VA 
inpatient and outpatient records dated between 1987 and 2000 
showing continuing treatment and medication management 
primarily for a psychiatric illness.  

The evidence available to the RO in December 1993 reflects 
that when the veteran was seen in sick bay in December 1974 
for complaints not pertinent to this appeal, and was 
scheduled for a psychiatric status evaluation after 
indicating that he had been drinking excessively.  As noted 
previously, the available record does not demonstrate that 
the evaluation was accomplished, and his psychiatric status 
was evaluated as normal the following month when he was 
released from active duty.  Although he was discharged from 
service on the basis of failure to meet retention standards, 
there is no indication in the record that a psychiatric 
disorder was the reason for such.  The evidence does not 
demonstrate a diagnosis of a psychosis until an admission in 
May 1993, many years after his release from active duty.  
Although it was noted in a VA outpatient record dated in 
October 1993 that a bipolar disorder had been diagnosed two 
years before, this is clearly still more than one year after 
the veteran's discharge from active duty, service connection 
for an acquired psychiatric disorder may not be presumed.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The Board observes that most of the additional information 
received in support of the claim since the previous final 
denial, to include testimony and VA clinical records, shows 
continuing treatment for a psychiatric disorder dating from 
1987, and is essentially cumulative of the evidence at the 
time of the December 1993 RO decision.  It still does not 
reflect that the veteran was treated for a psychiatric 
disorder or within one year hereof.  It is therefore not 
material to reopen the claim.  It is noted, however, that a 
clinical report dated in April 1994 was received from a VA 
staff psychiatrist who opined that the personality outbursts 
the veteran displayed in service were an early manifestation 
of an underlying bipolar disorder.  This opinion, while not 
conclusive, is sufficient to establish a relationship between 
the veteran's psychiatric disorder and service.  It is the 
province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

In short, the evidence of record previously showed that the 
veteran was not treated for an acquired psychiatric disorder 
in service and a psychosis was not diagnosed until a number 
of years thereafter.  However, the April 1994 medical 
statement from a VA staff psychiatrist is new because this 
evidence was not part of the record at the time of the 
December 1993 rating decision.  That statement is material 
because this evidence establishes a possible relationship 
between service and the onset of the veteran's acquired 
psychiatric disorder.  Thus, this evidence is so significant 
that it must be considered to fairly decide the underlying 
claim.  The Board finds that new and material evidence has 
been submitted in support of the veteran's claim, and it is 
reopened. 

As noted above, in view of the favorable grant to reopen the 
claim, the Board will undertake additional development on the 
issue of service connection for an acquired psychiatric 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue on the merits.

Increased rating claims.

Service connection was granted for rating for hallux valgus 
of each foot by rating action dated in August 1975, and 
noncompensable evaluations were assigned which have been 
continued to date.  This rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280, based on hallux valgus 
impairment.  

The veteran asserts that the symptoms associated with his 
service-connected bilateral foot disability are more severely 
disabling than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities. 38 C.F.R. Part 4.

The veteran's service-connected right foot disability has 
been evaluated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 which provides that severe unilateral 
hallux valgus warrants a 10 percent evaluation if the extent 
of disability is equivalent to amputation of the great toe.  
A 10 percent evaluation is also warranted for postoperative 
unilateral hallux valgus with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

In the alternative, the service-connected disability may 
analogously be rated under 38 C.F.R. 4.71a, Diagnostic Code 
5284 which provides that moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent evaluation 
requires moderately severe residuals of foot injuries.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(2001).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of- motion loss due to pain on use or during flare-
ups." 

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2001).

Factual background

VA outpatient clinic records dated between October and 
December 1993 reflect that the appellant was seen for 
complaints of pain and swelling of both feet for which an 
orthotics adjustment was recommended.

The veteran underwent a VA examination of the feet for 
compensation and pension purposes in August 1994.  He 
complained of pain in the legs and upon walking.  The 
appellant was noted to stand erect, squatted completely, and 
arose on his heels and toes easily.  There was prominent 
hallux valgus of the right foot and less so of the left foot.  
He was observed to walk erect and well, without list, tilt or 
limp.  There were no operative scars of the right or left 
foot.  There was no ulcer or hyperpigmentation of the right 
or left foot.  Pedal vessels were palpable.  The toe nails of 
the right and left foot appeared normal.  It was noted that 
there was moderate elevation of the long, fudenal arch of the 
right and left sole.  

The veteran presented testimony upon personal hearing on 
appeal in October 1995 to the effect that he had radiating 
pain of the feet with intermittent periods of inability to 
walk.  He stated that they swelled at times and that he was 
unable to wear regular shoes.  He said that he had been 
prescribed special shoes which had not alleviated his 
symptoms, but that hot soaks and Motrin seemed to help 
somewhat.  

The veteran was afforded a VA examination of the feet in 
April 2000.  He complained that he had pain and a throbbing 
sensation in his feet about once a week for which he gave 
himself hot water soaks, Bengay and Excedrin to alleviate the 
symptoms.  It was noted that the precipitating event for 
flare-ups was standing up for prolonged periods.  It was 
reported that he did not utilize a cane, crutches, brace or 
corrective shoes.  It was recorded that he had had no 
surgery.  The appellant was noted to have worked for the U.S. 
Post Office before being given disability retirement for a 
manic depressive illness. 

Upon examination of the feet, the veteran was observed to 
have hammertoes.  It was reported that there was no 
instability, edema, or painful motion.  Tenderness was 
elicited over the first metatarsophalangeal joints on the 
right and left.  He was noted to walk erect without evidence 
of a list, tilt or limp.  The appellant could rise on his 
toes and heels easily.  Squat was complete and he could 
quickly arise and stand erect.  There were no ulcers or 
hyperpigmentation of the skin.  Pedal pulses were palpable 
bilaterally.  There were no calluses of the soles of the 
feet, nor were any corns evident.  He did not have flat feet.  
The veteran was observed to have hallux valgus deformity.  
The right first metatarsophalangeal joint angle was at 25 
degrees and the left was at 38 degrees.  It was noted that X-
rays taken in 1994 and December 1998 revealed hallux valgus 
deformity with no interval changes.  A diagnosis of bilateral 
hallux valgus deformity was rendered.  

Legal Analysis

The Board observes in this instance that the veteran has 
complaints of intermittent pain of both feet, especially upon 
prolonged standing or walking.  He also states that he has 
occasional swelling of the feet upon use.  It was noted on VA 
examination in April 2000 that tenderness was elicited of the 
first metatarsophalangeal joints of both feet.  Hallux valgus 
deformity of the first metatarsophalangeal joint is also 
demonstrated.  

The Board acknowledges the veteran's complaints of bilateral 
foot pain and any functional loss resulting therefrom.  
However, beyond the physical changes and the complaints noted 
above, it is not demonstrated that there are other 
objectively manifested findings of pathology to support more 
than a noncompensable rating for bilateral hallux valgus.  
The evidence reflects that while he has prominent hallux 
valgus, a severe disability has not been clinically indicated 
which is equivalent to amputation of the great toe.  The 
appellant has had no resection of the metatarsal head.  As 
well, while he now complains of pain and swelling, the record 
does not show that he has sought any consistent treatment in 
this regard, and no painful motion or swelling has been 
observed on recent examination.  

Examination of both feet have not disclosed that the service-
connected disability impacts the veteran's gait, and no 
problems in foot clearing and push off, squat ,or toe or heel 
rise have been shown on examination.  No skin changes have 
been noted, and pedal pulses are intact.  The Board thus 
finds that while the feet may be intermittently symptomatic 
to some extent, it is not clinically demonstrated that such 
impairment comports with the degree of functional loss 
envisioned by DeLuca with manifestations consistent with 
weakened movement, incoordination, and fatigability.  
Therefore, absent a finding or more objectively manifested 
pathology as stipulated by Diagnostic Code 5280, or any 
clinical indication that bilateral foot impairment equates to 
moderate foot disability under Diagnostic Code 5284, it is 
found that the service-connected foot disability does not 
warrant an evaluation in excess of zero percent under any 
applicable rating criteria.  An increased rating for 
bilateral hallux valgus must therefore be denied.  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  The appeal is granted to this extent.

An increased (compensable) rating for hallux valgus of the 
right foot is denied.

An increased (compensable) rating for hallux valgus of the 
left foot is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

